Citation Nr: 1202065	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-40 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In December 2010, the Veteran and two witnesses testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration. The Board finds that the RO substantially complied with the mandates of the February 2011 remand and will proceed to adjudicate the appeal.  In this regard, the Board notes that the Veteran's accredited representative has also noted that the RO complied with the Board's remand.  (See October 2011 appellant's brief.)
 
The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.


FINDINGS OF FACT

1.  The Veteran is service connected for PTSD effective from November 2008.

2.  The Veteran has been diagnosed with depressive disorder not related to his PTSD.

3.  Throughout the rating period on appeal the Veteran's PTSD has been manifested by complaints of sleep disturbances, irritability, emotional detachment, hypervigilance, and exaggerated startle response, productive of no more than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is appealing the initial rating assignment as to his posttraumatic stress disorder (PTSD).  In this regard, because the March 2009 rating decision granted the Veteran's claim of entitlement to service connection, that claim is now substantiated.  His filing of a notice of disagreement to the October 2004 initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. §  7105.  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The September 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the PTSD at issue (38 C.F.R. § 4.130, DC 9411), and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs) VA medical treatment and examination reports, and the statements of the Veteran and his family members, in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

VA examinations and opinions with respect to the PTSD were obtained in February 2009 and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are more than adequate, as the opinions are predicated on a mental status examination of the Veteran, a review of the claims file, and a discussion of private medical evidence where pertinent.  They consider the pertinent evidence of record, to include the Veteran's personal history, and they provide Global Assessment Functioning scores.  The reports of the examination contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that a examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection has been established for PTSD, evaluated as 10 percent disabling, effective from November 2008.  The Veteran avers that a higher evaluation is warranted.  Based on the evidence of record, as discussed below, the Board finds that a rating in excess of 10 percent is not warranted. 

Written lay statements from the Veteran's spouse and sister-in-law are associated with the claims folder.  A statement from the Veteran's spouse, dated in December 2008, reflects that the Veteran had problems of nightmares and drinking when he returned from Vietnam.  A statement from the Veteran's sister-in-law, dated in December 2008, reflects that when the Veteran returned from Vietnam, he was very demanding, loud, and forceful.  

The claims file also includes numerous medical records.  July 2008 VA medical records reflect that the Veteran reported sleep disturbances and feeling depressed.  He reported no trouble with concentration and no problems with memory.  He reported that he had excessive anxiety and worry for the previous six months related to health and finances.  There were no panic attacks and no hallucinations.  He reported that he has two jobs, a son with multiple sclerosis (MS), and lately was having increased stress and "did not feel like getting up to go to work."  It was noted that "a lot of his issues have to do with increased pain to bad back and legs and callous on feet."  It was further noted that the Veteran had friends and family who lived nearby, and that his sons were his emotional support system.  

A September 2008 VA medical record reflects that the Veteran was still having a difficult time maintaining his two jobs but was feeling better with medication.  He reported pain in his feet and hips and back, and noted that others at work have to lift some pieces of luggage for him, which embarrasses him and relieves him.  He reported difficulty dealing with his son who has MS.  He had no current thoughts of suicide but did report passive thoughts.  He reported that he felt uncomfortable telling friends or his wife about these thoughts.  He was oriented times three, with intact memory, average field of knowledge, fair insight, and fair judgment.  He was diagnosed with depression.  

A February 2009 VA examination report reflects that the Veteran reported that he still works two full-time jobs as a doorman.  He works at one hotel from 7 am to 3 pm and then works at another hotel from 4 pm to 12 am.  He has been working these jobs for 18 years.  He works 80 hours per week but his work had been cut down from 90 to 100 hours due to his health.  He reported a number of stressors as to work including problems with the economy, no job security, and the way clientele treat the staff.  He noted his health problems (i.e. leg problems, calluses on feet, difficulty walking) had made a big change in his level of productivity and he now has to rely on other for help at times.  He reported that he had a difficult time physically doing his job.  He noted that his strong point over the years has been his relationship with customers and coworkers; however, he also reported that he was not as friendly as he used to be and finds himself irritable, wishing bad things upon people three to four times a week.  

The February 2009 VA examination report further reflects that the Veteran reported that things were "pretty good": with his wife.  He reported that he no longer physically abuses his wife, but does verbally abuse her.  He reported that his relationship with his sons is "fine, great".  He denied friends and outside activities. 

Upon clinical examination, the Veteran was found to be alert, cooperative, and showed good eye contact.  There was no psychomotor retardation.  He was oriented to time, place, and person.  His speech was clear and of normal volume and articulation.  Communication was good.  His affect was broad and appropriate.  His mood was euthymic.  His thought process was goal oriented and unremarkable.  He had no signs of delusions or paranoid belief systems.  He denied hallucinations.  He reported fleeting suicidal ideations.  There was no inappropriate behavior noted.  He reported panic attack a couple times per month, but noted that they may be related to too much coffee.  He reported a low level of energy.  He reported that his wife complained that he did not show compassion.  The Veteran reported a sense of foreshortened future.  He reported problems with sleep, irritability, anger, and concentration.  He endorsed hypervigilance and exaggerated startle response (such as when the overhead hospital announcement system went off during the examination.)  

The February 2009 VA examiner opined that the Veteran had PTSD; he also had depressive disorder that had developed over the last year to a year and a half.  The examiner opined that it "is less likely than not that the Veteran's depressive disorder is due to his military experience or his PTSD.  Rather, it is most likely that his depressive symptoms are related to his increased health and physical problems, difficulty performing his job due to his physical issues, job insecurity related to the economy and health issues, and work stress (e.g. changes in general management, changes in customer base - - more people who are unappreciative, etc.).  Psychiatry notes also suggest that he has stress related to his son's diagnosis of Multiple Sclerosis."  The examiner assigned a GAF score of 70 - 75.

The February 2009 VA examiner opined:

It is my impression that his PTSD is having a very mild impact on his social and occupation functioning.  The veteran is currently employed working 2 full-time jobs.  At work, he reported that he has warned people not to touch him from behind but there have been times where people forget or do not know and this has resulted in him hitting them.  However, he denied any reprimand related to this.  He denied having any problems with attention or concentration.  Lower energy may mildly reduce productive or efficiency, although he is successfully working 80 hours per week.  Irritability may have a mild impact on his customer relations.  Socially, the veteran has good relationships with several family members.  While he reports a history of domestic violence (physical), he denied any incidents within the past several years yet his irritability is reported worse.  Irritability likely has an impact on his marriage, as his wife's letter attests to this.  The veteran has no friends but a number of acquaintances.  Restricted range of affect likely has a mild impact on his ability to get close to others.  He spends most of his time at work and leaves little time for anything else.  He is well-known for his relationship with customers and coworkers.  Overall, it is my impression that the veteran's PTSD is having a mild or transient impact on social and occupational functioning during times of significant stress." 

February 2009 and May 2009 VA records reflect that the Veteran had begun having an increased intensity of frightening dreams, and was dreaming about having his foot and/or leg cut off by a "train like he sees on his way to work".  He also reported that he was disturbed when his son wanted him to go to a shooting range and deal with his guns.  He reported that he had hopeless thoughts, no homicidal ideation, no paranoia, and no delusions.  He was oriented times three, his memory was intact, his field of knowledge was average, and his insight and judgment were fair.  

July and August 2009 VA medical note reflects that the Veteran reported difficulty with his two jobs due to more responsibility and less hours secondary to a worsening economy.  He reported increased intensity of frightening dreams again (dreamed of dropping a baby).  It was noted that the Veteran was "busy and stressed".  His thought process was goal directed; his thought content had a history of suicidal ideation with more recent hopeless thoughts, but with no actions or current intent of suicide.  He had no homicidal thoughts, no paranoia, and no delusions.  He was oriented times three, his memory was intact, his field of knowledge was average, and his insight and judgment were fair.  

A January 2010 VA medical note reflects that the Veteran had recently had a depressed mood, which was worse over the last two weeks.  He reported flashbacks from 20 years earlier, like "being stuck in an elevator."  He reported flashbacks of service in Vietnam, frustration at work, and visions of shooting people at work (however he reported that he would not act on these visions).  He denied suicidal ideation.  

A February 2010 primary care VA note reflects that the Veteran reported ongoing violent dreams.  He denied suicidal or homicidal ideation.  He reported that overall he felt much better since the holidays were over.  His wife also agreed that overall he was in a "better place."

The claims file includes November 2010 correspondence from Dr. J.B.  Dr. J.B. noted that the Veteran has been a patient of his for PTSD and depression since August 2008.  He noted that the Veteran continued to experience a significant level of avoidance, hyperarousal, and re-experiencing phenomenon to the degree that it affects every aspect of his life, especially with interpersonal relationships.  He further reported that the Veteran has not pursued any hobbies or interest for decades.  Dr. J.B. reported that the Veteran admitted to hypervigilance symptoms of having to "assess the safe position to be in public situations plus the perception of having to be on guard all the time to avoid being trapped in a bad situation."  He reported regularly having flashes of killing his family members, which cause him to retreat and distance himself from others due to fear and guilty.  The Veteran reported suicidal fantasies without intent but with fear that he might act on impulse one day.  Dr. J.B. stated there is "overlap between his anxious and depressive conditions which indicates a significant level of psychological distress."

The Veteran, his spouse, and one of his sons, testified at the December 2010 Board hearing.  The Veteran testified that he has anxiety issues and panic attacks at work and that dealing with people makes him irritable; however, he also testified that he has never been released from any jobs due to anger issues, authority issues, or anything of that nature. (See Board hearing transcript page 4).  He also testified that he used to be physically abusive to his wife, but that he had not had any arrests since the 1990s.  He reported that he still mentally abuses her.  He testified that he is able to control his anger, and now just "more or less try to walk away from it, shake my head and say, you know." (See Board hearing transcript page 13.)  However, he also testified that when he is driving and gets angry, he wants to wreck his vehicle.  (See Board hearing transcript page 19).  He denied any physical abuse of his sons, noted that he loves them, they are there whenever he needs them, and that he has a good relationship with them, but not the "closeness" that a "father and son relationship" would be. 

At the December 2010 Board hearing, the Veteran's spouse testified that the Veteran is a very distant person, without any friends, does not like to be near anyone, and has violent dreams.  However, she also testified that he is close to his sons.  She noted that one son had "MS of the brain" and that upsets her and the Veteran. 

At the December 2010 Board hearing, the Veteran's son, E. S., testified that the Veteran has never been on a vacation together with him, or had a relationship with him.  He described the Veteran as "more of an associate or an acquaintance than a father (See Board hearing transcript page 6)."  He testified that the Veteran "pulls apart from the family and everything and doesn't talk to us."

A January 2011 VA medical note reflects that the Veteran has been having some difficulty maintaining his two jobs because of more responsibility and less hours secondary to a worsening in the economy.  He was having foot problems and feeling guilty about missing work.  He reported that he continued to have increased intensity of frightening dreams such as jumping from heights.  He reported that he was a little more tired but having generally less hopeless thoughts.  He was pleasant and cooperative and casually dressed.  His memory was intact, he was oriented times three, his field of knowledge was average, and his intent and judgment were fair.  He had no paranoia or delusions, and no homicidal ideation.  

A March 2011 VA examination report reflects that the Veteran reported that he is close with his wife and children.  He reported that he does not have friends with whom he gets together.  

Upon examination in March 2011, it was noted that the Veteran was clean and appropriately dressed.  He was alert and oriented but appeared confused at times during the examination and would turn to his wife to have her interpret the examiner's question.  His behavior was noted to be cooperative.  His psychomotor activity was within normal limits.  Eye contact was fair.  Speech rate, volume, and tone were unremarkable.  Communication was good.  His mood was mildly anxious and depressed.  His affect was flattened.  His thought process and though content were unremarkable.  There were no signs of delusions or hallucinations.  He denied suicidal or homicidal ideation, plan, or intent at the time of the VA examination.  There was no inappropriate behavior displayed.  

In assessing the Veteran's PTSD, the March 2011 VA examiner noted that the Veteran reported having distressing recollections of his trauma three to four times per week.  He reported having distressing dreams three to four times per week.  He denied acting or feeling as if his trauma were recurring.  He endorsed having intense psychological distress (fear) in response to cues.  He denied having physiological reactivity in response to cues of his trauma.  The Veteran reported that he avoids fireworks, and that he has a restricted range of affect most days, and a sense of foreshortened future.  He further reported daily irritability and sleep difficulty.  He reported that he is irritable with others daily, and was hypervigilant. 

The March 2011 examiner assigned the Veteran a GAF score of 75.  The examiner opined that the Veteran's suicidal ideation was related to his depression, and not to his PTSD.  In addition, the examiner noted that the Veteran's reported homicidal ideation in response to violent dreams is not related to his PTSD.  The examiner opined as follows:

Currently, the veteran's PTSD appears to be having a mild impact on social and occupation functioning as reflected by his GAF score of 75.  The veteran is working two full-time jobs and has been doing so successfully for the past 17-20 years.  He stated his relationships with coworkers and supervisors are "excellent" and he denied any history of reprimand or counseling at his jobs.  It is my medical opinion that the veteran's service-connected PTSD does not render him unable to secure and maintain substantially gainful employment.  There is no evidence that suggests that symptoms of PTSD ever significantly impacted his occupational functioning.  Socially, the veteran reported a strained relationship with his wife of 44 years.  His wife reported the veteran's difficult managing anger and irritability, emotional detachment and restricted range of affect have impacted their marriage and the veteran's relationship with his sons.  The veteran and his wife noted that things have gotten "calmer" in the last 5 years, which she believes is partially due to their oldest son being diagnosed with MS and the veteran developing a more compassionate attitude.  The veteran reported limited social contact.  He stated feelings of emotional detachment and loss of interest prevent him from engaging more fully in these relationships.  The veteran reported that he is no longer taking medication for PTSD.  He continues to see his psychiatrist approximately once a month for treatment for depressive disorder NOS and PTSD.  Overall, there does not appear to be a significant change in his PTSD symptoms or their impact on social and occupational functioning since the time of the last exam.  His GAF at his last exam was estimated at a 70 -75 and his currently assigned GAF is a 75, both of which are in the mild range.  There is no evidence that the veteran's PTSD or its impact on social and occupational functioning has worsened since the time of the last exam.  

The Board finds, based on the evidence noted above, that an evaluation in excess of 10 percent is not warranted for any period on appeal.  In making this determination the Board has weighed the evidence of record and finds that the VA examinations are the most probative.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

As noted above, Dr. J.B. noted that the Veteran had a significant level of psychological distress due to the Veteran's anxious and depressive conditions.  The Veteran is not service connected for his depressive disorder, and as noted above, his depressive disorder has been clinically distinguished from his PTSD.  The Board also notes that Dr. J.B. did not reference the Veteran's physical problems and their affect on his employment, or his son's medical condition and its affect on the Veteran's mood.  In addition, while Dr. J.B. stated that the Veteran continues to experience a significant level of avoidance, hyperarousal, and re-experiencing phenomenon to the degree that it affects every aspect of his life, especially with interpersonal relationships, he failed to reconcile this with the Veteran's consistent employment, which consists of personal interaction.  The Veteran is employed at two hotels as a doorman.  By its very nature, employment as a doorman includes interacting with people.  In this regard, the Veteran has described his reputation as a doorman as "excellent" and that he was known for good relations with clientele.  The September 2008 VA medical record reflects that the Veteran reported that he had been known at work for his "upbeat personality."  The Board also finds that the Veteran's assertions of "always having to have his back against a wall" is inconsistent with his employment working 80 hours a week at two hotels.  


The Board also notes that the Veteran's spouse testified that in recent years (the time frame that the Veteran has been service-connected for PTSD), he has not been physically abusive to her.  She gave seemingly conflicting statements that the Veteran was cold person, and yet he was "close" to his sons.  She stated that nothing affects him , but also acknowledged that his children mean something to him and he would be there for them.  The Veteran's spouse stated that he's "more affected with his PTSD than anything"; however, the Board finds that as a lay person she is not competent to distinguish between his PTSD symptoms and his non-service connected depressive disability.   

In sum, the Veteran reports of hypervigilance, sleep disturbances, irritability, and exaggerated startle can be clinically attributed to his PTSD; however, his suicidal ideation, and homicidal thoughts are related to his non-service connected depressive disorder.  He has been able to work two full-time jobs, and experienced a reduction in work hours due to his physical lower extremity problems and the economy, and not due to his PTSD.  He works as a hotel doorman, which necessitates interactions with strangers, he and has described his interaction with coworkers and supervisors as "excellent".  He indicated that his clientele remember him for his service.  He has never been reprimanded at work for anger issues.  He has not been physically abusive to his spouse in recent years, or to his children.  He has become reportedly calmer in the last five years.  His GAF scores of 70 and 75 reflect mild or transient symptoms during periods of stress.  

Over the last few years, the Veteran has experienced health problems with his lower extremities which have affected his employment.  He has felt a loss of identity over his possible inability to perform his work tasks due to his physical health problems.  Over the last few years, the economy has affected his employment.  Over the last few years, his one son has dealt with MS.  None of these things is due to Veteran's PTSD.  While the Board may be sympathetic to the Veteran's health and that of his family, a disability evaluation must be based on competent credible evidence of record pertinent to the Veteran's service-connected disability, and not based on sympathy.  

The evidence of record reflects that the Veteran has denied hallucinations and delusions, he has consistently been oriented times three, his insight and judgment have been consistently fair, his thought process is goal oriented, his field of knowledge is average, and he is able to maintain his appearance.  He has attributed his anxiety problems to possibly too much caffeine. 

A 10 percent evaluation encompasses mild symptoms of PTSD.  The Board finds that a 30 percent evaluation, or higher, is not warranted based on the majority of the Veteran's symptoms.  There probative and competent credible evidence of record does not reflect that the Veteran has had more than mild or transient symptoms due to stress causing occupational impairment due to his PTSD.  The evidence is against a finding that he has had intermittent periods of inability to perform occupational tasks.  The Board acknowledges the Veteran's reported panic attacks, irritability, sleep disturbances, and anxiety; however, the Board finds that they have not caused occupational impairment and that they are adequately compensated by the 10 percent evaluation.  

With regard to social impairment, the Board acknowledges that the Veteran has reported that he does not have any friends or hobbies; however, the evidence also reflects that he has had extensive working hours for many years, leaving little time for hobbies or friends.  (The Veteran reported that up until a few years ago, he worked up to 100 hours a week, and has now decreased it to 80 hours a week.)  

In addition, the Veteran has been married for 44 years to the same woman, and has two children, with whom he describes having a "close relationship."  Although the Veteran's wife and son have described him as cold and distant, the evidence of having a 44 year marriage, and raising two sons, is indicative that he is able to maintain an effective social relationship.  His lengthy employment history is indicative that he is able to maintain a work relationship.

The Veteran has stated that his work load has changed due to his physical health and the economy.  The evidence is against a finding that the Veteran has speech problems, panic attacks more than once a week, difficulty understanding complex commands, memory impairment, or impaired judgment and abstract thinking.  He has consistently been oriented times three.  The evidence of record is against a finding that he has obsessional rituals which interfere with routine activities, spatial disorientation, neglect of personal appearance and hygiene, or an inability to maintain effective relationships. 

The Veteran has stated that he has irritability and he reported violence in the past; however, he reports that he now "walks away".  The VA examination reports reflect his PTSD symptoms have a "very mild" and "mild" impact on social and occupational functioning.  His suicidal and homicidal thoughts and his depression have been causally related to his non-service connected depressive disorder, and distinguishable from his PTSD.  The Veteran's GAF score of 70 to 75 reflects that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  

Thus, the evidence of record, as noted above, is against a finding that the Veteran has any symptoms which warrant an evaluation in excess of 10 percent at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his PTSD which are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder is denied.  



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


